UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-24946 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 West Buckeye Road Phoenix, Arizona 85043 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of registrant's Common Stock, par value $0.01 per share, as of July 31, 2007 was 86,397,262 shares. KNIGHT TRANSPORTATION, INC. INDEX PART I – FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Income for the three and six months ended June 30, 2007 and 2006 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 Part II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 22 PART I-FINANCIAL INFORMATION Item 1.Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets As of June 30, 2007 (unaudited) and December 31, 2006 (In thousands) June 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 33,783 $ 1,582 Accounts receivable, net 89,540 85,350 Notes receivable, net 249 341 Other current assets 9,079 16,613 Prepaid expenses 7,162 8,342 Income tax receivable 409 - Deferred tax asset 9,599 8,759 Total current assets 149,821 120,987 Property and Equipment: Land and improvements 23,446 21,778 Buildings and improvements 41,802 38,656 Furniture and fixtures 6,744 6,410 Shop and service equipment 3,739 3,738 Revenue equipment 505,355 496,117 Leasehold improvements 727 516 581,813 567,215 Less:Accumulated depreciation and amortization (150,960 ) (133,387 ) Property and equipment, net 430,853 433,828 Notes receivable – long-term 238 348 Goodwill 10,245 10,256 Intangible assets, net 269 300 Other assetsand restricted cash 4,935 4,500 Total assets $ 596,361 $ 570,219 The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). 1 Back to Index KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (continued) As of June 30, 2007 (unaudited) and December 31, 2006 (In thousands, except par values) June 30, 2007 December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 4,105 $ 13,077 Accrued payroll 8,050 7,411 Accrued liabilities 12,070 15,184 Claims accrual 25,663 25,926 Total current liabilities 49,888 61,598 Deferred tax liabilities 86,092 82,526 Total liabilities 135,980 144,124 Commitments and Contingencies Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 86,387 and 86,111 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 864 861 Additional paid-in capital 98,415 94,220 Retained earnings 361,102 331,014 Total shareholders' equity 460,381 426,095 Total liabilities and shareholders' equity $ 596,361 $ 570,219 The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). 2 Back to Index KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUE: Revenue, before fuel surcharge $ 153,012 $ 140,372 $ 297,837 $ 269,711 Fuel surcharge 27,175 25,395 48,883 45,108 Total revenue 180,187 165,767 346,720 314,819 OPERATING EXPENSES: Salaries, wages and benefits 51,491 47,861 100,330 91,063 Fuel 46,521 43,224 86,155 79,247 Operations and maintenance 10,060 8,286 19,332 17,714 Insurance and claims 6,121 6,108 14,127 11,862 Operating taxes and licenses 3,717 3,341 7,274 6,592 Communications 1,152 1,428 2,570 2,737 Depreciation and amortization 16,287 14,993 32,218 29,593 Lease expense – revenue equipment 106 108 212 217 Purchased transportation 13,305 9,832 24,038 17,738 Miscellaneous operating expenses 2,108 658 3,892 2,030 Total operating expenses 150,868 135,839 290,148 258,793 Income from operations 29,319 29,928 56,572 56,026 Interest income 340 293 522 577 Other income 480 - 668 - Income before income taxes 30,139 30,221 57,762 56,603 Income taxes (11,962 ) (12,100 ) (22,966 ) (22,650 ) Net income $ 18,177 $ 18,121 $ 34,796 $ 33,953 Earnings per common share and common share equivalent: Basic $ 0.21 $ 0.21 $ 0.40 $ 0.40 Diluted $ 0.21 $ 0.21 $ 0.40 $ 0.39 Weighted average number of common shares and common share equivalents outstanding: Basic 86,299 85,830 86,236 85,788 Diluted 87,271 87,113 87,226 87,141 The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). 3 Back to Index KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) (In thousands) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 34,796 $ 33,953 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 32,218 29,593 Gain on sales of equipment (2,715 ) (4,726 ) Earn-out on sold investment (188 ) Non-cash compensation expense for issuance of stock to certain members of board of directors 174 33 Provision (benefit) for allowance for doubtful accounts 159 (57 ) Excess tax benefits related to stock-based compensation (867 ) (733 ) Stock option expense 1,470 1,604 Deferred income taxes 2,886 1,842 Changes in assets and liabilities: Increase in short-term investments - (2,898 ) (Increase) Decrease in trade receivables (4,349 ) 1,922 Decrease (Increase) in other current assets 175 (301 ) Decrease (Increase) in prepaid expenses 1,180 (1,514 ) Increase in income tax receivable (409 ) - (Increase) in other assets and restricted cash (598 ) (126 ) (Decrease) Increase in accounts payable (2,826 ) 1,340 (Decrease) Increase in accrued liabilities, claims accrual and other (2,425 ) 1,766 Net cash provided by operating activities 58,681 61,698 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (47,754 ) (83,390 ) Proceeds from sales of equipment 22,440 25,974 Decrease (Increase) in notes receivable 203 (69 ) Acquisition-related contingent payment (12 ) (320 ) Proceeds from investment earn-out 188 - Increase in restricted cash - (384 ) Return of equity (contribution) in TRP investment 216 (1,085 ) Net cash used in investing activities (24,719 ) (59,274 ) The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). 4 Back to Index KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) (continued) (In thousands) Six Months Ended June 30, 2007 2006 CASH FLOW FROM FINANCING ACTIVITIES: Dividends paid (4,314 ) (5,148 ) Excess tax benefits related to stock-based compensation 867 733 Proceeds from exercise of stock options 1,686 1,155 Net cash used in financing activities (1,761 ) (3,260 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 32,201 (836 ) CASH AND CASH EQUIVALENTS, beginning of period 1,582 18,809 CASH AND CASH EQUIVALENTS, end of period $ 33,783 $ 17,973 SUPPLEMENTAL DISCLOSURES: Non-cash investing and financing transactions: Equipment acquired in accounts payable $ 772 $ 2,765 FIN48 adoption tax liability $ 394 $ - Cash Flow Information: Income taxes paid $ 24,309 $ 21,294 The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). 5 Back to Index KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Financial Information References in this Report on Form 10-Q to "we," "us," "our," "Knight," or the "Company" or similar terms refer to Knight Transportation, Inc. and its consolidated subsidiaries. All material inter-company balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated financial statements of Knight Transportation, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America and Regulation S-X, instructions to Form 10-Q, and other relevant rules and regulations of the Securities and Exchange Commission (the "SEC"), as applicable to the preparation and presentation of interim financial information. Certain information and footnote disclosures have been omitted or condensed pursuant to such rules and regulations.We believe all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Results of operations in interim periods are not necessarily indicative of results for a full year.These condensed consolidated financial statements and notes thereto should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. Note 2.Stock-Based Compensation At June 30, 2007, we had one stock-based employee compensation plan known as the Knight Transportation, Inc. 2003 Stock Option Plan, dated June 1, 2003, as amended from time to time (the "2003 Plan").On January 1, 2006 we adopted Statement of Financial Accounting Standards ("SFAS") No. 123 (revised 2004), "Share-Based Payment" ("SFAS 123R"), which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options and employee stock purchases related to the 2003 Plan, based on estimated fair values.Total SFAS 123R compensation cost for the three and six months ended June 30, 2007 and 2006, respectively, are as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) 2007 2006 2007 2006 Gross stock compensation expense, net of forfeitures $ 819 $ 928 $ 1,470 $ 1,604 Income tax $ (326 ) $ (358 ) $ (585 ) $ (634 ) Net stock compensation expense after tax $ 493 $ 570 $ 885 $ 970 We received approximately $1,016,000 and $1,686,000 in cash from the exercise of stock options during the three months and six months ended June 30, 2007, respectively, compared to $308,000 and $1,155,000 for the same periods in 2006.As of June 30, 2007, there was $19.5 million of unrecognized compensation cost related to unvested share-based compensation awards granted under the 2003 Plan.That cost is expected to be recognized over a weighted-average period of three years, and a total period of seven years. 6 Back to Index The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table: Three Months Ended June 30, 2007 2006 Dividend yield (1) 0.62 % 0.43 % Expected volatility (2) 32.73 % 32.38 % Risk-free interest rate (3) 5.05 % 5.08 % Expected terms (4) 7.97 years 8.11 years Weighted average fair value of options granted $ 8.41 $ 8.65 (1) The dividend yield is based on our historical experience and future expectation of dividend payouts.The increase in the dividend yield in the 2007 period resulted from the Company increasing the dividend payment during the 2007 period from two cents per share to three cents per share. (2) We analyzed the volatility of our stock using historical data from January 1, 2003 through the end of the most recent period to estimate the expected volatility. (3) The risk-free interest rate assumption is based on U.S. Treasury securities at a constant maturity with a maturity period that most closely resembles the expected term of the stock option award. (4) The expected terms of employee stock options represents the weighted-average period the stock options are expected to remain outstanding and has been determined based on an analysis of historical exercise behavior from January 1, 2003 through the end of the most recent period. A summary of the award activity under the 2003 Plan as of June 30, 2007, and changes during the six-month period is presented below: Option Totals Weighted Average Exercise Price Per Share ($) Outstanding 12/31/2006 4,490,341 12.57 Granted 667,965 18.23 Exercised (266,483 ) 6.34 Forfeited (93,200 ) 14.07 Outstanding as of 6/30/2007 4,798,623 13.66 Note 3.Earnings Per Share (in thousands, except per share data) A reconciliation of the basic and diluted earnings per share computations for the three and six months ended June 30, 2007 and 2006, respectively, is as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Weighted average common shares outstanding – basic 86,299 85,830 86,236 85,788 Effect of stock options 972 1,283 990 1,353 Weighted average common share and common share equivalents outstanding – diluted 87,271 87,113 87,226 87,141 Net income $ 18,177 $ 18,121 $ 34,796 $ 33,953 Earnings per common share and common share equivalent Basic $ 0.21 $ 0.21 $ 0.40 $ 0.40 Diluted $ 0.21 $ 0.21 $ 0.40 $ 0.39 7 Back to Index Certain shares of common stock were excluded from the computation of diluted earnings per share because the options' exercise prices were greater than the average market price of the common shares, and therefore, the effect would be anti-dilutive.A summary of those options follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Number of anti-dilutive shares 42,250 30,250 42,250 20,750 Note 4.Segment Information We have determined that we have two operating segments, but only one reportable segment.Our operating segments consist of (i) our truckload transportation (asset-based) segment and (ii) our brokerage segment (non-asset-based).Our asset-based, truckload transportation segment includes our dry van and temperature controlled operations with service centers located throughout the United States.Each of the asset-based service centers have similar economic characteristics, as they all provide truckload carrier services of general commodities to a similar class of customers. As a result, we have determined that it is appropriate to aggregate these service centers into one reportable segment consistent with the guidance in SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information."Accordingly, we have not presented separate financial information for each of these service centers. Furthermore, we have not presented separate financial information for our brokerage segment, although it qualifies as an operating segment under SFAS No. 131, because its results of operations are not material to our consolidated financial statements as a whole and it does not meet any of the quantitative tests for reportable segments set forth in SFAS No. 131.For the three and six months ended June 30, 2007, our brokerage segment accounted for 4.0% and 3.5% of our consolidated revenue, respectively, and less than 1.0% of our consolidated net income and assets for those same periods. Note 5.RecentAccounting Pronouncements In September2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value and establishes a framework for measuring fair value under GAAP. The pronouncement describes fair value as being based on a hypothetical transaction to sell an asset or transfer a liability at a specific measurement date, as considered from the perspective of a market participant who holds the asset or owes the liability. In addition, fair value should be viewed as a market-based measurement, not an entity-specific measurement. Therefore, fair value should be determined based on the assumptions that market participants would use in pricing an asset or liability, including all risks associated with that asset or liability. SFAS 157 will be effective for the Company January 1, 2008. The adoption of SFAS 157 is not expected to have a material impact on the Company’s consolidated financial statements. In September 2006, the FASB also issued Interpretation FIN No. 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109."This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with SFAS No. 109, "Accounting for Income Taxes."This statement sets forth criteria to recognize, derecognize, and measure benefits related to income taxes and establishes disclosure requirements pertaining to uncertainty in income tax assets and liabilities. SFAS No. 109 became effective for the Company beginning January 1, 2007.Our consolidated financial statements for the three and six months ended June 30, 2007, reflect the adoption of FIN No. 48.Please see Note 11 for additional disclosure regarding the adoption of FIN No. 48. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This statement permits an entity to measure certain financial assets and financial liabilities at fair value. The statement’s objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 becomes effective, if elected by the Company, beginning January 1, 2008. We are currently evaluating the impact an election under SFAS No. 159 could have on our consolidated financial statements; however, we do not anticipate SFAS No. 159 will have a material effect. 8 Back to Index Note 6.Commitments and Contingencies We are involved in certain legal proceedings arising in the normal course of business.In the opinion of management, our potential exposure under any current pending or threatened legal proceedings will not have a material adverse effect upon our financial position or results of operations. Note 7.Dividends On May 29, 2007, we declared a cash dividend of $0.03 per share of our common stock.The dividend was payable to shareholders of record on June 8, 2007, and was paid on June 29, 2007.This is a $0.01 increase per share from the prior quarter. We currently expect to continue to pay quarterly cash dividends in the future.Future payment of cash dividends, and the amount of any such dividends, will depend upon financial condition, results of operations, cash requirements, tax treatment, and certain corporate law requirements, as well as other factors deemed relevant by our Board of Directors. Note 8.Goodwill & Intangible Assets Goodwill represents the excess of the purchase price of our acquisitions over the fair value of the assets acquired.The changes in the carrying amount of goodwill and intangible assets for the six months ended June 30, 2007 follow: Goodwill: In Thousands Balance at December 31, 2006 $ 10,256 Roads West earn-out adjustment (1 ) Goodwill tax benefit amortization (10 ) Balance at June 30, 2007 $ 10,245 Intangible Assets: In Thousands Balance at December 31, 2006 $ 300 Amortization (31 ) Balance at June 30, 2007 $ 269 Intangible assets are being amortized on a straight-line method over a five year period.Annual amortization expense is expected to be $62,000 for fiscal years 2007 to 2010, and $52,000 for fiscal year 2011. Note 9.Other Assets In 2003, we signed a partnership agreement with Transportation Resource Partners ("TRP"), who makes privately negotiated equity investments.Per the original partnership agreement, we were committed to pledge $5.0 million out of approximately $260.0 million total, for a 1.9% ownership interest. In early 2006, we increased the commitment amount to $5.5 million.Our investment in TRP is accounted for using the cost method.In the second quarter of 2007, TRP distributed $216,213 to us as a result of the recapitalization of one of the companies in which TRP invested. This distribution was considered a return of investment, which reduced our carrying balance in TRP.At June 30, 2007, our ownership interest was approximately 2.1% and we had an outstanding commitment to TRP of approximately $1.5 million. 9 Back to Index Note 10.Assets Held for Sale Included in "Other current assets" on the Balance Sheet is $5.3 million of revenue equipment that will not be utilized in continuing operations and is being held for sale. Assets held for sale are no longer subject to depreciation, and are recorded at the lower of depreciated value or fair market value less selling costs. We periodically review the carrying value of these assets for possible impairment.No impairments were recorded in the current quarter. We expect to sell these assets and replace them with new assets within twelve months. Note 11.Income Taxes We adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), effective January 1, 2007. This interpretation was issued to clarify accounting for income taxes recognized in financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The cumulative effect, if any, of applying FIN 48 is to be reported as an adjustment to the opening balance of retained earnings in the year of adoption. As a result of FIN 48 implementation, at January 1, 2007, we recorded a $394,000 net decrease in retained earnings.As of the date of adoption, and after accounting for the cumulative effect of the adjustment noted above, the Company’s unrecognized tax benefits as of January 1, 2007, totaled approximately $405,000.The total amount of unrecognized tax benefits that, if recognized, would favorably affect the effective tax rate in future periods was approximately $263,000 as of the date of adoption.We do not expect these potential liabilities to change significantly within the next 12 months.The Company recognizes potential accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense. Accrued interest and penalties as of June 30, 2007, was approximately $165,000. As of January 1, 2007, we are subject to U.S. Federal income tax examinations for the tax years 2003 through 2006.We file in numerous state jurisdictions with varying statutes of limitations. 10 Back to Index Item 2.
